Citation Nr: 0526444	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 30 percent for 
peripheral neuropathy of the right upper extremity.

5.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity.

6.  Entitlement to a compensable evaluation for impotence.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In that decision, the RO granted service 
connection for diabetes mellitus with mild peripheral 
neuropathy of the hands and feet, and assigned a 20 percent 
evaluation, and service connection for impotence secondary to 
diabetes, assigning a noncompensable evaluation.  Entitlement 
to special monthly compensation (SMC) based upon loss of use 
of a creative organ was also established.

Subsequently, in an April 2005 rating decision, in addition 
to a compensable rating for diabetes mellitus and a 
noncompensable rating for impotence, the RO established 
separate compensable evaluations for peripheral neuropathy 
affecting each upper extremity and lower extremity.  
Thereafter, the veteran, through his representative, has 
elected to pursue increased evaluations for all of the 
aforementioned conditions, reasoning that the issues are 
still on appeal as those rating awards are not considered a 
complete grant of benefits sought on appeal. 



The record also reflects that the veteran and his 
representative have raised claims of entitlement to service 
connection for diabetic retinopathy and for entitlement to a 
total (100 percent) rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
These claims have not yet been addressed, and are referred to 
the RO for adjudication.


FINDINGS OF FACT

1.  Since May 2001, the veteran's service-connected diabetes 
mellitus has required daily insulin treatment, a restricted 
diet, and prescription of an oral hypoglycemic agent, but 
there has been no regulation of his occupational and 
recreational activities.

2.  Peripheral neuropathy of the lower extremities is 
manifested by sensory and motor deficits, moderately severe, 
without evidence of marked muscular atrophy.  

3.  Peripheral neuropathy of the upper extremities is 
primarily manifested by numbness and tingling of the hands, 
some loss of strength on gripping, diminished hand movements, 
and diminished vibratory sense; the strength of the 
shoulders, elbows, and wrists is shown to be normal 
bilaterally.

4.  The veteran's impotence is manifested by sexual 
dysfunction, without deformity of the penis.


CONCLUSIONS OF LAW

1.  Since May 8, 2001, an evaluation in excess of 20 percent 
for diabetes mellitus is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.119, Diagnostic Code 7913 (2004).




2.  Since December 22, 2004, an evaluation in excess of 40 
percent for peripheral neuropathy of the right lower 
extremity is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2004).

3.  Since December 22, 2004, an evaluation in excess of 40 
percent for peripheral neuropathy of the left lower extremity 
is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2004).

4.  Since December 22, 2004, an evaluation in excess of 20 
percent for peripheral neuropathy of the left upper extremity 
is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8515 (2004).

5.  Since December 22, 2004, an evaluation in excess of 30 
percent for peripheral neuropathy of the right upper 
extremity is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.124a, Diagnostic Code 8515 (2004).

6.  Since May 8, 2001, the criteria for a compensable rating 
for impotence have not been met. 38 U.S.C.A. §§ 1155,5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,3.321, 4.1-4.3, 
4.7, 4.1l5b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.




Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In a July 2004 letter implementing VA's duties to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims, and what the veteran's own responsibilities were 
in accord with the duty to assist.  Collectively, these 
letters also provided full notice as to the VCAA's 
provisions, and the July 2004 letter included the statement, 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)  In addition, 
the veteran was advised, by virtue of a March 2002 and April 
2005 rating decisions and a detailed August 2002 Statement of 
the Case (SOC), of the pertinent law and what the evidence 
must show in order to substantiate the claims.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that a VA examination was recently conducted in 
December 2004.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In July 2001, the veteran filed his original claim for 
service connection for diabetes mellitus, based upon exposure 
to Agent Orange in service.  



A January 1997 private medical record reflects that the 
veteran had a medical history of diabetes mellitus, on 
insulin, since 1970.  Private medical records dated from 1999 
to 2001 show that the veteran was followed for diabetes, 
hemochromatosis, arthritis, and erectile dysfunction.  A 
September 2001 record indicated that the veteran had not 
really been compliant with treatment for diabetes.

A VA examination was conducted in March 2002.  The report 
indicated that the initial diagnosis of diabetes mellitus was 
made in the 1970's but that there were no records for review.  
It was noted that his initial regimen was insulin therapy and 
altered diet.  The report stated that the veteran's current 
regimen included taking 20 units of NPH insulin in the 
morning and the evening.  It was also noted that he was 
taking the medication, Glucophage, orally.  He reported that 
hypoglycemia occurred an average of 2 times a year.  The 
veteran's complications were reported as occasional pain in 
the hands and tingling in the feet and fingers, and a history 
of impotence for a number of years.  Peripheral vascular 
examination revealed no problems or history of intermittent 
claudication.  An assessment of Type II diabetes mellitus, 
adult-onset and insulin-dependent, in overall poor control, 
was made.

In a March 2002 rating decision, the RO granted service 
connection for diabetes with mild peripheral neuropathy of 
the hands and feet and assigned a 20 percent evaluation, and 
also greanted service connection for impotence secondary to 
diabetes and assigned a noncompensable evaluation.  SMC was 
also awarded, based upon loss of use of a creative organ.

In his September 2002 substantive appeal, the veteran 
complained of loss of strength and stamina due to diabetes 
mellitus. 

VA records dated in June 2003 show that the veteran was seen 
for a diabetic foot evaluation.  The veteran complained of 
burning on the soles of his feet.  The clinical assessment 
was Diabetes Mellitus Type II with symptomatic neuropathy, 
but with protective threshold sensation intact.  It was noted 
that the veteran was at low risk for foot ulceration. 


A VA examination was conducted in December 2004 and the 
entire claims file was reviewed.  The report indicated that 
the veteran was currently taking 2 shots of insulin, one in 
the morning and one in the evening.  The veteran reported 
that his weight had been a steady 150 pounds, and that his 
appetite and bowel habits were normal.  Symptoms of 
neuropathy were described as tingling and numbness in the 
hands and feet and clumsiness with his hands.  Blood sugars 
were noted to run between 130 and 150.  Since May 2004, he 
had had 5 hypoglycemic episodes, when he had to go to the 
hospital.  He reported having a long history of diminished 
and poor erections.  It was noted that Amitriptyline was 
helping him with tingling and numbness in the lower 
extremities.  Symptoms of neuropathy in both hands and feet, 
greater on the right side, were reported, and it was 
indicated that these symptoms, although not abolished, were 
much improved with Amitriptyline and Neurontin.  

On VA examination, a neurological evaluation revealed that 
cranial nerves, including the fifth nerve, were normal.  The 
right upper extremity showed normal strength at the shoulder, 
but hand movements were diminished.  Handgrip on the right 
side was 3/5 and 2/5, also limited by arthritic fingers due 
to hemachromatosis.  Light touch and pinprick were normal at 
shoulder level and diminished at the hand level.  It was 
noted that the veteran is right-handed.  There were flexion 
deformities of the fingers shown on both sides with slight 
joint tenderness.  The left upper extremity showed normal 
strength at the shoulder.  Wrist joint strength was also 
normal, but finger strength was diminished at 3/5 and 2/5 on 
repeated motion.  Sensory examination was diminished to light 
touch and pinprick.  

An examination of the lower extremities revealed normal right 
side pulses, but sensory examination revealed diminished 
light touch and pinprick in the distal third of the lower 
leg, feet, and toes on the right side and of the lower half 
of the leg and in the left toes.  Vibration sense was 
diminished in both the upper and lower extremities.  Deep 
tendon reflexes and both knee jerks were elicited, and ankle 
jerks were 1/2+.  




Lab testing revealed that hemoglobin A1C level was high, but 
random blood sugar was normal.  The report indicated that the 
veteran did get symptomatic severe hypoglycemic episodes 
requiring emergency room or hospital visits.  Diagnoses 
listed were:  insulin requiring diabetes mellitus; moderately 
severe peripheral neuropathy of the distal halves of the 
right upper extremity - primarily sensory; moderately severe 
sensory peripheral neuropathy of the left upper extremity; 
moderately severe sensory and motor neuropathy of the right 
lower extremity, mostly in the lower leg; moderately severe 
sensory and motor neuropathy of the left lower extremity, 
mostly in the lower leg and feet bilaterally; and severe 
impotence due to a combination of factors including 
hypogonadism (described as most likely resulting from 
hemochromatosis) and long standing diabetes mellitus.  

The examiner reported that regulation of activities was due 
to insulin injections and the prompt requirements of timely 
meals, often punctuated by unexpected hypoglycemic episodes 
and unpredictable hyperglycemic levels, though the latter 
were described as not particularly symptomatic.   

III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.



The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
In this case, all appeals have been made with the initial 
rating assigned following a grant of entitlement to 
compensation.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.

IV.  Analysis

A.  Diabetes Mellitus

The veteran's service-connected diabetes mellitus is 
currently assigned a 20 percent rating pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913.  Under the current 
regulations, effective June 6, 1996, a 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.119, DC 7913, effective June 6, 1996.  A 
40 percent rating requires insulin, a restricted diet, and 
regulation of activities.  Id.  A 60 percent rating is 
assigned when the condition requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoiding strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  Id.

Upon review of the competent medical evidence of record, the 
Board is of the opinion that the currently assigned 20 
percent rating is appropriately assigned for the veteran's 
service-connected diabetes mellitus, under the applicable 
rating criteria.  In this regard, the evidence clearly 
establishes that his diabetes mellitus requires daily insulin 
injections, taking oral hypoglycemic agents and restricted 
diet.  

In order to warrant a 40 percent rating, maintenance of 
diabetes mellitus would require insulin, a restricted diet, 
and regulation of activities.  The applicable rating criteria 
found at DC 7913 includes a definition of regulation of 
activities (avoiding strenuous occupational and recreation 
activities).  The evidence does not reflect that the 
veteran's activities have been or need to be clinically 
regulated due to diabetes.  In this regard, none of the 
clinical evidence of record contains any reference to 
restriction or prohibition of any of the veteran's 
occupational or recreational activities.

The Board also observes that, although the 2004 VA 
examination report noted that since May 2004 the veteran has 
had 5 hypoglycemic episodes which required hospitalization, 
no such episodes are documented by the evidence of record.  
Moreover, even if substantiated by objective evidence, in 
order to warrant an increased evaluation, complications that 
would not be compensable if separately evaluated would also 
have to be shown.  In this case, additional complications due 
to diabetes are also service connected, with assigned 
compensable evaluations.  

Accordingly, an evaluation in excess of 20 percent for 
diabetes mellitus is not warranted, and is denied.  In view 
of the holding in Fenderson, supra, the Board has considered 
whether the veteran is entitled to a "staged" rating for 
his service-connected diabetes mellitus, as the Court 
indicated can be done in this type of case.  However, based 
upon the record, we find that at no time since the veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

B.  Neuropathy of Upper and Lower Extremities

In this case, separate ratings have been assigned for the 
neurological complications of the diabetes mellitus.  See 
Notes 1 and 2 to DC 7913, above, indicating that separate 
ratings are available in those situations when the attendant 
complications are severe enough to be compensable, unless a 
100 percent schedular rating is assigned for the diabetes, 
which is not the case here.

38 C.F.R. § 4.123 provides that neuritis of the peripheral 
nerves, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete, paralysis.  The maximum

rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.

38 C.F.R. § 4.124 provides that neuralgia of a peripheral 
nerve characterized usually by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

Peripheral neuropathy of both lower extremities is currently 
assigned separate 40 percent evaluations under under 38 
C.F.R. § 4.124a, DC 8520.  Paralysis of the sciatic nerve is 
rated under Diagnostic Code 8520.  Under this code, mild 
incomplete paralysis warrants a rating of 10 percent.  
Moderate incomplete paralysis warrants a rating of 20 
percent.  Moderately severe incomplete paralysis warrants a 
rating of 40 percent.  Severe incomplete paralysis, with 
marked muscular atrophy, warrants a rating of 60 percent.  An 
80 percent rating is warranted for complete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).  Complete paralysis of the sciatic nerve is 
manifested by: the foot dangles and drops, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost. 

In this case the neuropathy of the lower extremities has been 
described on VA examination as sensory and motor and the 
severity of the neuropathy is described as moderately severe, 
all of which is consistent with the currently assigned 
separate 40 percent evaluations in effect for peripheral 
neuropathy of both lower extremities.  The clinical evidence 
clearly reflects that there is diminished sensation in the 
lower extremities to pinprick and light touch, as well as 
diminished vibratory sensation, strength, and movement.  
However, severe incomplete paralysis, and specifically marked 
muscular atrophy, has never been documented by the clinical 
evidence.  Therefore a 60 percent evaluation is not warranted 
for neuropathy of either the right or left lower extremity at 
any time since December 22, 2004, the effective date for the 
separate ratings for these disabilities.

Peripheral neuropathy of the upper extremities is also 
separately rated.  In this regard 30 percent (right side-
major) and 20 percent (left side) evaluations are currently 
in effect under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2004).  

Under DC 8515, mild impairment due to incomplete paralysis of 
the median nerve (minor) warrants a 10 percent disability 
rating.  Incomplete paralysis involving the median nerve as 
manifested by a moderate level of impairment warrants a 
20 percent (minor) or 30 percent (major) evaluation.  
Incomplete paralysis involving the median nerve as manifested 
by a severe level of impairment warrants a 40 percent (minor) 
or 50 percent (major) evaluation.  A 70 percent rating is 
assigned for complete paralysis of the median nerve on the 
major side with such manifestations such as the hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  Id.  

The clinical evidence reflects that the veteran's 
neurological symptoms of the upper extremities consist 
primarily of numbness and tingling of the hands, some loss of 
strength on gripping, diminished hand movements, and 
diminished vibratory sense.  Above the wrist there is very 
little neurological impairment, and the strength in the 
shoulder, elbow, and wrist was described as normal 
bilaterally, as shown by the 2004 VA examination report.  
Neuropathy of the upper extremities has been described on VA 
examinations in 2002 and 2004 as mild and moderately severe, 
respectively, all of which is consistent with the currently 
assigned separate 20 and 30 percent evaluations in effect for 
peripheral neuropathy of both upper extremities.  Accordingly 
evaluations in excess of 20 (left) and 30 (right) percent are 
not warranted for neuropathy of the upper extremities at any 
time since December 22, 2004, the effective date for the 
separate rating for these disabilities.

C.  Impotence

The veteran's impotence is currently assigned a 
noncompensable evaluation under under Diagnostic Code 7522.  
That code provides only for a 20 percent rating for deformity 
of the penis with loss of erectile power.  The question 
before the Board then is whether the requirements for a 
compensable rating have been met.

The clinical records clearly establish that impotence is 
currently diagnosed and document the veteran's complaints 
regarding erectile dysfunction.  However, the evidence does 
not show any deformity of his penis.  Therefore, the criteria 
for a compensable rating under DC 7522 have not been met at 
any time since May 8, 2001, the currently assigned effective 
date for the grant of service connection.  Accordingly, it is 
apparent the veteran is not entitled to a 20 percent 
evaluation based on deformity of the penis with loss of 
erectile power.

The Board notes that there is not a separate diagnostic code 
under the Rating Schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  Instead, the award for such impotence is 
intended to be made solely with reference to the statutory 
amount of special monthly compensation payable for loss of 
use of a creative organ.  In this case, the veteran has 
received that award, inasmuch as SMC has been also granted 
for loss of use of a creative organ, under 38 U.S.C.A. § 
1114(k).  No higher evaluation is warranted based upon the 
application of the facts of this case to the controlling laws 
and regulations governing awards of disability compensation.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 30 percent for 
peripheral neuropathy of the right upper extremity is denied.

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity is denied.

Entitlement to a compensable evaluation for impotence is 
denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


